DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 07/27/2022.

 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 

Allowable Subject Matter
3.	Claims 1, 3 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14-15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Sakahashi teaches the limitation: “Obtaining information to be encoded for a 2D code and an image to be embedded in the 2D code; optionally reducing the obtained information, if necessary; generating the 2D code having cells by encoding the information; processing the image to obtain the image with pixels of a same size as each cell of the 2D code; and embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded function as intended, either displaying data or routing to an internal or external database properly; wherein the 2D Code a QR Code.”. But the claims recite a different combination of limitation: “a control unit configured to display a message related to an event occurred in the electronic device on the display: a request unit configured to send a request to the first external device based on a user operation for displaying an access code related to the message, wherein the first external device creates first resource specification information in response to the request from the electronic device so that the first resource specification information has a data mount corresponding to an access code of a size that can be displayed on the display, and wherein the first external device sends the created first resource specification information to the electronic device: a reception unit configured to receive the first resource specification information from the first external device: a creating unit configured to create an access code indicating the received first resource specification information; and a control unit configured to display the created access code on the display, wherein the first resource specification information is used to provide second resource specification information which is created using a parameter relating to the electronic device by the first external device and is information for accessing a Web service related to the occurred event, and wherein the data amount of the first resource specification information is reduced from a data amount of the second resource specification information ”, that is not suggested or shown by Sakahashi.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 4, 2022